Name: Commission Regulation (EC) No 494/97 of 18 March 1997 modifying Commission Regulation (EEC) No 2868/88 establishing detailed rules for the application of the Joint International Inspection Scheme adopted by the North-West Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  world organisations;  information and information processing
 Date Published: nan

 Avis juridique important|31997R0494Commission Regulation (EC) No 494/97 of 18 March 1997 modifying Commission Regulation (EEC) No 2868/88 establishing detailed rules for the application of the Joint International Inspection Scheme adopted by the North-West Atlantic Fisheries Organization (NAFO) Official Journal L 077 , 19/03/1997 P. 0005 - 0011COMMISSION REGULATION (EC) No 494/97 of 18 March 1997 modifying Commission Regulation (EEC) No 2868/88 establishing detailed rules for the application of the Joint International Inspection Scheme adopted by the North-West Atlantic Fisheries Organization (NAFO)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1956/88 of 9 June 1988 (1), establishing detailed rules for the application of the Joint International Inspection Scheme adopted by the North-West Atlantic Fisheries Organization as last amended by Council Regulation (EC) No 3067/95 (2) and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 2868/88 (3) fixes certain rules for the implementation of the Joint International Inspection Scheme and Council Regulation (EEC) No 1956/88;Whereas the Council in the interests of improving control and the enforcement of measures within the NAFO Regulatory Area, has adopted Council Regulation (EC) No 3067/95 and modified Regulation (EEC) No 1956/88 with respect to the Joint International Inspection Scheme;Whereas it is appropriate to establish detailed rules for the application of new provisions of the said scheme particularly those concerning the inspection of community fishing vessels operating in the NAFO zone and presumed to have committed a major apparent infringement;Whereas it is appropriate that details of the competent authorities of the Member States concerned should be listed in the Annex to this regulation;Whereas it is therefore appropriate to modify Commission Regulation (EEC) No 2868/88;Whereas the measures adopted by the regulation are in conformity with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2868/88 is hereby amended as follows:1. The following Articles 4 (a) and 4 (b) are inserted:'Article 4 (a)1. Where the appropriate authorities of the flag Member State are notified, pursuant to paragraph 10 (iii) of the Annex to Regulation (EEC) No 1956/88, by a NAFO inspector of an apparent serious infringement, as listed in paragraph 9 of the Annex to Regulation (EEC) No 1956/88, committed by a fishing vessel flying its flag or where the Commission receives such information, these appropriate authorities and the Commission shall immediately inform each other thereof.2. As a result of receiving the information pursuant to paragraph 1 and of being notified by another Contracting Party or by Community inspectors assigned to the scheme of an apparent serious infringement as listed in paragraph 9 of the Annex to Regulation (EEC) No 1956/88, committed by a Community vessel, the Commission in cooperation with the flag Member State, shall ensure that the vessel is inspected within 72 hours by a duly authorized inspector.3. The Commission and the flag Member State shall cooperate in order to determine as soon as possible if the inspection referred to in paragraph 2 is to be conducted by a Community inspector assigned to the scheme or by an inspector designated by the appropriate authorities of the flag Member State.4. The duly authorized inspector shall board the fishing vessel concerned and shall examine the elements that make up the apparent serious infringement detected by the NAFO inspector and shall as soon as possible transmit to the appropriate authority of the flag Member State and to the Commission the results of his examination.5. Following the notification of his results and if the apparent infringement is serious, in accordance with the definition of infringements in paragraph 9 of the Annex to Regulation (EEC) No 1956/88, the appropriate authority of the flag Member State shall, if the situation requires, within 24 hours, itself require or authorize the duly authorized inspector to require the vessel to proceed to a designated port in accordance with paragraph 10 (ii) of the Annex to Regulation (EEC) No 1956/88.The time limit referred to in the first subparagraph may be extended by the Commission at the request of a Member State addressed to the Commission, up to a maximum of 72 hours.In the event of a diversion, the duly authorized inspector shall take all necessary measures to ensure security and continuity of the evidence including, as appropriate, sealing the vessel's hold for eventual dockside inspection.6. On arrival at the port of diversion, the suspect vessel shall be the subject of a thorough inspection carried out under the authority of the flag Member State, which may be attended by a NAFO inspector from any other Contracting Party wishing to take part. The Flag Member State shall immediately inform the Commission of the results of the inspection, using the form in Annex I to this Regulation, and of the measures it has taken to deal with the infringement.7. In the appropriate authority of the flag state does not require the vessel to be diverted to a port in accordance with paragraph 10 (ii) of the Annex to Regulation (EEC) No 1956/88, it shall immediately inform the Commission of the reasons on which its decision was based. The Commission shall in due course inform the Executive Secretariat of NAFO of that decision and of the reasons therefor.Article 4 (b)1. When the Community inspectors suspect that a fishing vessel flying the flag of a Contracting Party has committed one of the serious infringements listed in paragraph 9 of the Annex to Council Regulation (EEC) No 1956/88, the inspectors in question shall, within 24 hours, inform the appropriate authorities of the flag state concerned and the Executive Secretariat of NAFO thereof, supplying them with all the elements on the basis of which they cited that vessel for having committed an apparent serious infringement. The Commission shall send the Member States a copy of the notification addressed to the Executive Secretariat of NAFO.2. The Commission shall decide, with the agreement of the Contracting Party responsible for the vessel, if a Community inspector is to remain on board when the vessel is diverted. The Commission shall also decide if a Community inspector is to be present during the thorough inspection of the suspect vessel, in port.`2. In Article 9, the introductory words are replaced by the following:'Each Member State shall notify to the Commission by 25 January each year for the period 1 July to 31 December, and by 25 August each year for the period 1 January to 30 June, the information required in points 1 and 2 of this Article, in accordance with the model in Annex II, and also the information required in point 3 of this Article, in accordance with the model in Annex III:`.3. The following point 3 is added to Article 9:'3. Any significant difference between the Community fishing vessel's position recorded in the "NAFO report" and the actual position established at the time of the vessel's inspection.`4. The following Article 9 (a) is inserted:'Article 9 (a)The transmission of information between the Member States' competent authorities and the Commission shall take place via the appropriate authorities whose details are set out in Annex IV.`5. Annexes I to IV to this Regulation are added.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 175, 6. 7. 1988, p. 1.(2) OJ No L 329, 30. 12. 1995, p. 1.(3) OJ No L 257, 17. 9. 1988, p. 20.ANNEX I >START OF GRAPHIC>NORTH-WEST ATLANTIC FISHERIES ORGANIZATION>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>NORTH-WEST ATLANTIC FISHERIES ORGANIZATION>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>NORTH-WEST ATLANTIC FISHERIES ORGANIZATION>END OF GRAPHIC>ANNEX IV DETAILS OF THE COMPETENT AUTHORITIES >TABLE>